DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/28/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of petrolatum as specific oil and potassium cocoyl glutamate as specific N-acetyl derivative of amino acid, Claims 1-3, 5-6, 8, 10-14 read on the elected species and are under examination; claims 4, 7, 9 do not read on the elected species and are withdrawn from consideration.
Claims 1-16 are pending, claims 1-3, 5-6, 8, 10-14 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20090068255) as evidenced by ICSC (“Petrolatum-white”, June 2002, download from www.inchem.org/documents/icsc/icsc/eics1440.htm on 08/04/2021), Bowen-leaver et al. (US20030012759) and Tadlock et al. (US20040115159).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Yu et al.  teaches MMP inhibitor compositions applied to the skin to prevent or reduce the appearance of wrinkles, pigmentation changes, loss of elasticity, or other effects associated with aging or sun damage (abstract). The cosmetic composition includes the MMP inhibitor and a cosmetically acceptable vehicle (e.g., an oil, emollient, lubricant, butter, wax, surfactants, detergents, emulsifier, water, solubilizer, solvent, fatty acid, thickener, polymer, resin, preservative, etc.) (page 3, [0013]). In one embodiment, the composition is in the form of Nanoemulsion (page 16, [0105]). In certain embodiments, the composition comprises an oil, lipid, wax, fatty alcohols, glycerides, or fatty acid as part of the cosmetically suitable vehicle. Exemplary oils that
may be used in the composition include triglycerides, diglycerides, monoglycerides, cholesterol, lanosterol, lanolin oil, cetyl alcohol, stearyl alcohol, cetyl ester wax, cod liver oil, soybean oil, fish liver oil, squalene, liquid paraffin, ceresin oil, 2-octyldodecanol, 2-hexyldecanol, crotamiton, I-menthol, mentha oil, benzyl alcohol, silicone oil, white petrolatum, corn oil (page 17, [0110]). The inventive cosmetic compositions may include an oil, emollient, lubricant, or butter. These terms are used interchangeably herein. Oils are used in cosmetic compositions to moisturize and/or nourish the hair. The oil is used in the hair care composition in an amount ranging from about 1 % to about 50% by weight. In certain embodiments, the oil is used in the cosmetic composition in an amount ranging from about 1 % to about 20% by weight. In certain embodiments, the oil is used in the cosmetic composition in an amount ranging from about 1 % to about 10% by weight (page 26-27, [0124]). Surfactants, detergents, emulsifiers, and the like may be used in the inventive cosmetic compositions. The inventive compositions contain a surfactant in the range of from about 0.01 % to about 20% by weight. In certain embodiments, the composition contains a surfactant in the range from about 0.1 % to about 10% by weight. In certain embodiments, the composition contains surfactant in the range from about 0.5% to about 15% by weight. In certain embodiments, the composition contains surfactant in the range from about
2% to about 10% by weight (page 34, [0130]; page 35, [0133]). Various salts may also be added to the inventive compositions. In one embodiment, the salt is potassium cocoyl glutamate. Typically the concentration of the salt in the final composition is in the range from about 1 % to about 20% by weight (page 37-40, [0135-0136]). In one embodiment, the composition comprises a fatty acid (claims 49, 61-62). In certain embodiments, the composition comprises a fatty acid selected from the group consisting of salts and esters of palmitate, salts and esters of stearate, salts and esters of laurate, salts and esters of oleate, isopropyl myristate, isopropyl palmitate, cis-oleic acid, diisopropyl sebacate, diethyl sebacate, diisopropyl adipate, glycerol caprate, linoleic acid, y-linolenic acid (page 17, [0110]). In on example, stearic acid is at 3.0% (page 49-50, [0191]). The emulsion include O/W and W/O emulsion (page 45, [0169]).
	ICSC teaches MP of white petrolatum 36-60ºC.
	Bowen-leaver et al. teaches Nanoemulsions comprise oil globules that have a mean particle size of less than 100 nanometers (page 1, [0006]). 
	Tadlock et al. teaches nanoemulsion is defined as an oil-in-water emulsion in which the size of the dispersed oil droplets is less than 100 nm with narrow particle size distribution, particularly average size of about 30-50nm (page 1, [0005]; page 2, [0011]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Yu et al.  is that Yu et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3, 5-6, 8, 12, Yu et al. teaches a nanoemulsion (O/W) comprising 1 % to about 50% by weight of white petrolatum, 3% of stearic acid, about 0.1 % to about 10% by weight of surfactant and about 1 % to about 20% by weight of potassium cocoyl glutamate. As evidenced by ICSC that white petrolatum has MP 36-60ºC.
Regarding the limitation of “wherein the surfactant of (b) comprises 50% or greater of all surfactant, Yu et al. teaches about 0.1 % to about 10% by weight of surfactant and about 1 % to about 20% by weight of potassium cocoyl glutamate (also function as surfactant), and when (other) surfactant is 3% and potassium cocoyl glutamate is 10%, potassium cocoyl glutamate is more than 50%.
Regarding diameter of droplets, Yu et al. teaches nanoemulsion that is generally considered to have droplet diameter less than 100nm such as 30-100nm as evidenced by Bowen-leaver et al. and Tadlock et al. In arguendo that nanoemulsion is not necessary to have droplet diameter from 30-100nm, the claimed droplet diameter is still obvious because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Bowen-leaver et al. and Tadlock et al. that nanoemulsion has average droplet diameter from 30-100nm, it is obvious for one of ordinary skill in the art to have average droplet diameter from 30-100nm and produce instant claimed invention with reasonable expectation of success. Since the average droplet diameter is from 30-100nm, especially when the average droplet diameter is about 50nm-100nm, the volume average diameter of droplet is expected in the range of claimed 20nm to 200nm in the evidence to the contrary.
Regarding claims 10-11, Yu et al. teaches fatty acid salts of stearate and laurate (salt is obvious variant for acid), and thus, lauric acid is obvious alternative to stearic acid, since Yu et al. also teaches 3% of stearic acid, 3% of lauric acid is obvious.
Regarding claim 13-14 both claims are considered as product by process. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Response to argument:
Applicants argue None of the art of record demonstrates a nanoemulsion
composition having (1) high petrolatum/triglyceride while still maintaining good foaming (Page 1, line 23), (2) production in a very efficient manner, (3) benefit agent being petrolatum or triglyceride, (4) the level of fatty acid being at least 1 wt.%, and the amount of the internal phase being 40 to 75%.
	In response to this argument; This is not persuasive. As discussed in the above 103 rejection, prior arts teach each limitation of applicant’s claimed invention including petrolatum or triglyceride, fatty acid being at least 1 wt.%, and the amount of the internal phase (oil phase) being 40 to 75%. Regarding foaming and efficient production manner, it is argued that foaming is not recited in claim and the claimed invention directs towards a composition instead of process of making. Thus, the 103 rejection is still proper.

	Applicants argue that no motivation, suggestion, or prompting exists for one
skilled in the art to even consider Bowen Leaver et al. as this reference discloses
cyclomethicone and one skilled in the art would not exchange this silicone oil for
petrolatum/triglyceride. Furthermore, the present claims require 40-75% triglyceride/petrolatum (based on the entire composition) in the internal phase. The internal phase of the composition of Bowen-Leaver et al. is only 33% and cannot encompass the claimed amount even if the essential silicone oil is removed. Including 40-75 wt% petrolatum/triglyceride would require an entire redesign of Bowen-Leaver et al., broader than the internal phase, and would require further knowledge to persuade a person skilled in the art to take these steps. Additionally, no one would be motivated to increase the level of fatty acid in Bowen-Leaver et al. as this reference points to a reduced level of emulsifier (Paragraph 8, lines 1-2).
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Yu et al. teaches nanoemulsion that is generally considered to have droplet diameter less than 100nm such as 30-100nm as evidenced by Bowen-leaver et al. and Tadlock et al. In arguendo that nanoemulsion is not necessary to have droplet diameter from 30-100nm, the claimed droplet diameter is still obvious because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Bowen-leaver et al. and Tadlock et al. that nanoemulsion has average droplet diameter from 30-100nm, it is obvious for one of ordinary skill in the art to have average droplet diameter from 30-100nm and produce instant claimed invention with reasonable expectation of success. Since the average droplet diameter is from 30-100nm, especially when the average droplet diameter is about 50nm-100nm, the volume average diameter of droplet is expected in the range of claimed 20nm to 200nm in the evidence to the contrary.
Applicants argue that from the examples and comparative examples A-C, the combination of the fatty acid with the claimed N-acyl derivatives of amino acid salt results in a give a unique nanoemulsion composition that is not suggested or even hinted at by Yu et al. or any of the art of record. None of the art of record gives any guidance that the combination of the fatty acid and the surfactant is needed to provide the nanoemulsion composition as claimed, which makes processing much easier. The specific surfactants used, including the chain length of N-acyl chain, provide excellent, "mild" cleansing and ensure foam maintenance when the nanoemulsions are used in personal cleansing products. As a result, since not all the claimed features have been disclosed, the present claims are non-obvious over the art of record.
In response to this argument: this is not persuasive. Firstly, as discussed in the above 103 rejections, prior arts teach each limitation of applicant’s claimed invention including combination of N-acyl derivatives of amino acid salt and fatty acid; foaming is not recited in claim and the claimed invention directs towards a composition instead of process of making. Secondly, the comparative examples A-C are expected and nothing unexpected. The invention examples have additional emulsifier lauric acid 2-4% while comparative examples A-C do not have those additional emulsifier lauric acid, thus, examples 1-2 are expected has better stability. Therefore, the 103 rejection is still proper.

Applicants argue prior arts teach average droplet diameter instead of volume average diameter.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, the size of the dispersed oil droplets is less than 100 nm with narrow particle size distribution, particularly average size of about 30-50nm. At least for this narrow particle size distribution and also for the normal particle size distribution, there is no much difference between average diameter and volume average diameter. Applicant’s sample containing droplets 50nm and 500nm are extremely example with low probability, As long as it is ore likely than not, prior art teaching range average 30-50nm meets the claimed limitation of volume average diameter 20 to 400nm (20-200nm), the obvious rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613